DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-9, 12, 18, 21, 25-28, 32, 33, 36, and 37 are pending and under consideration. 
Nucleotide and/or Amino Acid Sequence Disclosures
	2.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  This application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825.  Page 9, line 33, in the specification contain sequences that are encompassed by the sequences rules and require sequence identifiers (SEQ ID numbers).  Applicant is reminded to review the entire disclosure to ensure that the present application is in sequence compliance.
Additionally, if the Sequence Listing is submitted electronically as a text file, the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 502.05 L1.
Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply.
	APPLICANT IS GIVEN THE TIME ALLOTED IN THIS OFFICE ACTION WITHIN WHICH TO COMPLY WITH THE SEQUENCE RULES, 37 C.R.F. §§ 1.821-1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. § 1.821(g).  Extensions of time may be obtained by filing a petition accompanied by the 
Appropriate correction is required.
Specification
3.	The amendment filed February 10, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the incorporation by reference of the disclosures of applications 15/306,055 and PCT/US15/27332.
MPEP 201.06 (c)IV states:
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120 after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120 is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).

Applicant is required to cancel the new matter in the reply to this Office Action.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4, 8 and 27  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4 the limitation of “wherein the intracellular domains may be disposed in any possible order, with any one of the domains being on the COOH terminus of the CAR and the other domain or domains being adjacent to the same” because there is a broad and narrow limitation in the same claim.  Specifically, the claim recites that the intracellular domains may be disposed in any possible order and also recites that any one of the domains being on the COOH terminus of the CAR and the other domain or domains being adjacent to the same.  Thus it is unclear and indefinite if the intracellular domains may be disposed in any possible order or if they are limited to being on the COOH terminus of the CAR and the other domain or domains being adjacent to the same.  
The claim will be given it broadest reasonable interpretation where the intracellular domains may be disposed in any possible order.
The term “substantially similar to an IgG4 or an IgG1 Fc region" in claim 8 is a relative term which renders the claim indefinite.  The term “substantially similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one he specification does not teach at what point an Fc region is substantially similar to an IgG4 or IgG1 Fc region.
Section 2171 of the M.P.E.P. states

Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.
In the instant case of  “substantially similar to an IgG4 or an IgG1 Fc region", one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of “substantially similar to an igG4 or an IgG1 Fc region", and the amount of deviation acceptable under the term "substantially similar".
Given the indefiniteness of the term “substantially similar to an IgG4 or an IgG1 Fc region" will be interpreted to encompass any Fc region.


Given the complementary nature of nucleic acids, any nucleic acid will be considered to be encompassed by the term “a template for homologous recombination”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 32, 33, 36, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a cancer patient in need thereof comprising: administering a T cell or a natural killer cell expressing a CAR according to claim 1, does not reasonably provide enablement for a method of treating a patient in need thereof comprising: administering a CAR according to claim 1.  The specification does not enable any person skilled in the art to which it pertains, or make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.

The claims are broadly drawn to a method of treating a patient in need thereof comprising: administering a CAR according to claim 1 or administering a cell expressing the CAR of claim 1 to a patient.
The specification teaches constructing CARs with various v6 binding peptides.  The specification teaches expression of the v6 CARs in T-cells.  The specification teaches that the v6 CAR T-cells are activated upon exposure to v6 or v6 expressing pancreatic cancer cells. The v6 CAR T-cells kill v6 expressing pancreatic cancer cells. See pp. 11-14 and Figs. 1-7. 
One cannot extrapolate the teachings of the specification to the enablement of the scope of the claims because neither the specification nor the art of record has established a nexus between simply administering a CAR to a patient alone or in any generic cell type and the treatment of any disease or condition.  Sadelain et al. (Cancer Discovery. 2013 April 3 (4): 388-st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. Because of the known unpredictability of the art, in the absence of experimental evidence with data commensurate in scope with the invention claimed, one of skill in the art could not make and use the method treatment as broadly claimed with a reasonable expectation of success. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-6, 8, 9, 12, 18, 21, and 25-28  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pameijer et al. (Cancer Gene Therapy 2007 14:91-97), “Pameijer”.
Pameijer teaches a chimeric antigen receptor (Bpep-CAR) containing the v6 binding peptide RTDLDSLRTYTL, which is the instant SEQ ID NO: 5. See abstract, page 92-1st paragraph, and Figure 1.
It is noted for claim 26 a peptide ligand comprising SEQ ID NOs: 1-5 and 7-12 is interpreted to be include a single peptide, like SEQ ID NO: 5, or more than one peptide. 
Bpep-CAR contains a CD3 cytoplasmic signaling domain on the COOH terminus of the CAR.  See Figure 1. 
Bpep-CAR contains a CD4 transmembrane domain.  See Figure 1. 
Bpep-CAR contains the IgG4 hinge-Fc domain.  See abstract and Fig. 1
Pameijer teaches expressing Pameijer Bpep-CAR in T-cells with a CMV nucleic acid expression vector.  See Figures 1 and 2 and pp. 94-95.

7.	Claim(s) 1, 3-5, 7-9, 12, 18, 21, 25, 27, 28, 32, 33, 36 and 37  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0333108 A1 (Forman et al published Nov. 17, 2016, filed March 14, 2014), “Forman”.
	Forman  teaches chimeric antigen receptors (CAR) having impaired binding to an Fc receptor (FcR) comprising: an antigen recognition domain; a spacer domain derived from a modified immunoglobulin Fc region having one or more mutations in its CH2 region resulting in impaired binding to an FcR; and an intracellular signaling domain.  See claim 1.
	Forman teaches that antigen recognition domain can bind v6. See ¶¶ 0024-0027 and claim 3. 

	Forman teaches that the antigen recognition domain can be an antibody or scFv. See ¶¶ 0024-0027 and claim 2. 
	Forman teaches that the spacer domain can be from the IgG4 Fc region with its CH2 domain deleted (SEQ ID NO: 20) and containing a glycine-serine linker, GGGSSGGGSGG.  See ¶¶ 00052-0053 and Fig. 3a.
Forman teaches expressing the CARs from expression vectors, like viral vectors, in human immune cells like T-cells.  See claims 11-17 and ¶¶ 0058-0062.
Forman teaches treating cancer with the CARs. See claims 18-20 and ¶¶ 0070-0082. Forman teaches treating various cancers including breast, liver and ovarian.  See ¶¶ 0070-0071.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-9, 12, 18, 21, 25-28, 32, 33, 36, and 37  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0333108 A1 (Forman et al published Nov. 17, 2016, filed March 14, 2014), “Forman” as applied to claims 1, 3-5, 7-9, 12, 18, 21, 25, 27, 28, 32, 33, 36 and 37  above, and further in view of Pameijer et al. (Cancer Gene Therapy 2007 14:91-97, IDS), “Pameijer”.
Forman teaches as set forth above. 
Forman additionally teaches that the antigen binding domain can be a peptide or polypeptide that binds the cancer related antigen, like v6.  See ¶¶ 0025-0026.
Forman additionally teaches that the transmembrane domain can be any suitable transmembrane domain known in the art.  See ¶¶ 0057. 
Forman teaches as set forth above, but does not teach a peptide of SEQ ID NO: 1-5 and 7-12 or a CD4 or CD8 transmembrane domain. 
Pameijer teaches as set forth above.
It would have been prima facie obvious to one of skill in the art at the time the invention was filed to combine the teachings of Forman and Pameijer and use the Bpep (SEQ ID NO: 5) as the antigen binding domain for v6  and CD4 as a transmembrane domain because Forman teaches that the antigen binding domain can be a peptide or polypeptide that binds the cancer related antigen and the transmembrane domain can be any suitable transmembrane domain known in the art and Pameijer teaches Bpep and a CD4 transmembrane domain as effective v6 specific CAR that activates T-cell responses towards cancer cells expressing v6.(see Figures 3-5 of Pameijer).  Thus, one would have been motivated with a reasonable expectation of success to make a CAR with these components for the treatment of cancer.
Conclusion
9.	No claims allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER J REDDIG/            Primary Examiner, Art Unit 1642